Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                         Feb 11 2014, 9:52 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                                 ATTORNEYS FOR APPELLEE:

MARK SMALL                                              GREGORY F. ZOELLER
Indianapolis, Indiana                                   Attorney General of Indiana

                                                        IAN MCLEAN
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

MAYSON L. ST. CLAIR,                               )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )   No. 35A02-1307-CR-577
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE HUNTINGTON CIRCUIT COURT
                           The Honorable Thomas M. Hakes, Judge
                               Cause No. 35C01-1112-FB-252


                                        February 11, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                          Case Summary

          Mayson St. Clair (“St. Clair”) was convicted after a jury trial of Robbery, as a Class B

felony.1 He now appeals.

          We affirm.

                                               Issues

          St. Clair raises two issues for our review, which we restate as:

            I.    Whether the trial court lacked personal jurisdiction over him; and

           II.    Whether there was sufficient evidence to sustain his conviction.

                                  Facts and Procedural History

          On November 3, 2011, at around 7:20 a.m., J. Sue Rumple (“Rumple”), a manager for

Beacon Credit Union at a branch office in Huntington, was opening the credit union branch

when two men, who were eventually identified as St. Clair and Cody Street (“Street”),

approached her. Street and St. Clair held Rumple at gunpoint and forced her to open drawers

at tellers’ desks and the credit union’s vault. The money taken from the vault, the tellers’

desk drawers, a petty cash tin, and the credit union’s night deposit box totaled approximately

$7,000. After this, the two duct-taped Rumple’s wrists and hands and left her in the bank

vault; Rumple was able to unbind herself, left the vault, and immediately called police.

          St. Clair and Street left the credit union on foot, separated, and were eventually able to

locate their planned getaway vehicle. St. Clair was picked up by the getaway vehicle near a

cemetery next to the credit union.


1
    Ind. Code § 35-42-5-1.

                                                  2
       Police were initially left without many leads; however, two gloves were recovered

from a cemetery near the credit union’s premises, as was a bag of coins and another bag of

decoy money, both taken from the credit union. Approximately one month later, an

informant contacted the Huntington Police Department and provided information that

allowed police to trace St. Clair, Street, and others involved in planning the robbery to the

Allen County Jail, where they were being held on unrelated charges. Police first interviewed

Street, who after initially denying involvement in the robbery admitted that he had committed

the offense along with St. Clair. Later, police had the gloves left at the cemetery tested for

DNA; St. Clair’s DNA was found in the gloves.

       On December 5, 2011, the State charged St. Clair with Robbery.

       During the pendency of the proceedings, St. Clair was convicted of Robbery in an

unrelated offense and was sent to serve a sentence in the Department of Correction. On April

1, 2013, St. Clair, pro se, filed with the trial court a notice captioned “Proclamation of

Nationality,” in which he proclaimed himself a “Moorish American.” (App’x at 61-62.) On

April 22, 2013, during a pretrial conference, St. Clair argued that his status as a Moorish

American precluded the trial court from exercising jurisdiction over him, and moved to

dismiss the charge of Robbery. The trial court denied the motion. (Tr. at 39-40.)

       A jury trial was conducted on May 7 and 10, 2013. At the trial’s conclusion, the jury

found St. Clair guilty of Robbery, as charged.

       On June 3, 2013, a sentencing hearing was conducted, at the conclusion of which the

trial court entered judgment against St. Clair and sentenced him to twenty years


                                              3
imprisonment to be served consecutively to his sentences for a prior offense and for three

incidences of contempt of court.

        This appeal ensued.

                                      Discussion and Decision

                                              Jurisdiction

        St. Clair raises as his first issue in this appeal whether the trial court lacked personal

jurisdiction over him. Specifically, St. Clair contends that his claimed status as a Moorish

American who does not acknowledge being subject to the social contract between the United

States and its citizens deprived the trial court of jurisdiction over him.2

        “A person may be convicted under Indiana law of an offense if … either the conduct

that is an element of the offense, the result that is an element, or both, occur in Indiana.” I.C.

§ 35-41-1-1(b)(1). Indiana courts thus “treat[] territorial jurisdiction as though it were an

element of an offense and … the State must prove this element beyond a reasonable doubt.”

Yao v. State, 975 N.E.2d 1273, 1276-77 (Ind. 2012). Thus, the question “must be submitted

to the jury unless the court determines no reasonable jury could fail to find territorial

jurisdiction beyond a reasonable doubt.” Id. at 1277 (citations and quotations omitted). As

the Indiana Supreme Court observed in Yao, “‘the scope of a state’s jurisdiction in criminal

cases is bound up with the scope of its substantive criminal law.’” Id. at 1278 (quoting Allan

Erbsen, Impersonal Jurisdiction, Emory L.J. 1, 37 (2010)). “[C]riminal jurisdiction is for the

most part a creature of expansive state statutes designed in part to permit prosecution for

2
  St. Clair’s counsel in this appeal states that St. Clair advanced this argument pro se during trial-level
proceedings, and that St. Clair insisted that counsel present this issue to this Court on appeal.

                                                    4
consequences felt within a state resulting from criminal acts occurring outside a state,” and

developed “quite independently from the doctrine of civil jurisdiction,” including personal

jurisdiction. Id.

       On appeal, St. Clair argues that the trial court lacked personal jurisdiction over him.

While at trial St. Clair claimed that his purported Moorish American citizenship precluded

the trial court from exercising jurisdiction over him, he advances no authority on appeal that

would support that claim, instead asserting that he did not agree to the imposition of the

social contract between himself and the United States. Further, St. Clair was charged with

committing a criminal offense in Indiana, which he was alleged to have committed while he

was physically present in Indiana. Under those circumstances, we cannot conclude that the

trial court lacked jurisdiction to try St. Clair.

                                  Sufficiency of the Evidence

       We turn now to St. Clair’s other argument on appeal, that there was insufficient

evidence to sustain his conviction.

       Our standard of review is well settled. We consider only the probative evidence and

reasonable inferences supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind.

2007). We do not assess the credibility of witnesses or reweigh evidence. Id. We will

affirm the conviction unless “no reasonable fact-finder could find the elements of the crime

proven beyond a reasonable doubt.” Id. (quoting Jenkins v. State, 726 N.E.2d 268, 270 (Ind.

2000)). “The evidence is sufficient if an inference may reasonably be drawn from it to




                                                    5
support the verdict.” Id. (quoting Pickens v. State, 751 N.E.2d 331, 334 (Ind. Ct. App.

2001)).

       To convict St. Clair of Robbery, as a Class B felony, the State was required to prove

beyond a reasonable doubt that St. Clair, while using force and armed with a deadly weapon,

knowingly took property from Rumple. I.C. § 35-42-5-1; App’x at 17.

       St. Clair presents a more typical sufficiency argument, and also asserts that Cloud’s

testimony against him was incredibly dubious.

       Under the incredible dubiosity rule, a court will impinge on a jury's
       responsibility to judge witness credibility only when confronted with
       inherently improbable testimony or coerced, equivocal, wholly uncorroborated
       testimony of incredible dubiosity. Tillman v. State, 642 N.E.2d 221, 223 (Ind.
       1994). The incredible dubiosity rule, however, is limited to cases where a sole
       witness presents inherently contradictory testimony which is equivocal or the
       result of coercion and there is a complete lack of circumstantial evidence of
       the defendant's guilt. Id.

Majors v. State, 748 N.E.2d 365, 367 (Ind. 2001) (emphasis supplied). “The incredible

dubiosity rule applies to conflicts in trial testimony rather than conflicts that exist between

trial testimony and statements made to the police before trial.” Buckner v. State, 857 N.E.2d

1011, 1018 (Ind. Ct. App. 2006) (citing Reyburn v. State, 737 N.E.2d 1169, 1171 (Ind. Ct.

App. 2000)). For testimony to be so incredibly dubious as to warrant reversal of a conviction

or delinquency adjudication, the single witness’s testimony must be coerced or “inherently

improbable [so] that no reasonable person could believe it.” Love v. State, 761 N.E.2d 806,

810 (Ind. 2002).

       Taking the matter of incredible dubiosity first, St. Clair argues that Street’s testimony

is incredibly dubious because Street initially denied to police that he had any involvement in

                                               6
the robbery. This falls cleanly outside the type of testimony incredible dubiosity is intended

to address. See Buckner, 857 N.E.2d at 1018 (“incredible dubiosity … applies to conflicts in

trial testimony,” and not to conflicts between trial testimony and pretrial statements). And

other corroborative evidence exists in the form of the gloves found at the cemetery near the

credit union, where the getaway vehicle retrieved St. Clair. DNA testing of the gloves

resulted in a match with St. Clair’s DNA. See Majors, 748 N.E.2d at 367 (limiting incredible

dubiosity to “inherently improbable” or “coerced, equivocal, wholly uncorroborated

testimony”).

       Turning to the remainder of St. Clair’s sufficiency argument, Street testified that he

and St. Clair together robbed the credit union, that St. Clair held the gun used to commit the

offense, and that he and an associate picked St. Clair up from the cemetery near the credit

union. Rumple, the credit union manager, testified that the robbers used a gun in the course

of the offense, wore gloves, and took money from the credit union. Further, St. Clair’s DNA

was found in gloves left near the scene. This is sufficient evidence from which a jury could

infer that St. Clair committed the offense of Robbery, as charged. To the extent St. Clair

contends that Street’s testimony is not credible and that Rumple’s testimony lacked sufficient

specificity, we decline to reassess the jury’s determinations of credibility and weight. See

Drane, 867 N.E.2d at 146.

                                        Conclusion

       The trial court did not improperly exercise jurisdiction over St. Clair. There was

sufficient evidence to support St. Clair’s conviction of Robbery.


                                              7
     Affirmed.

FRIEDLANDER, J., and KIRSCH, J., concur.




                                      8